                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


CAMDEN GROVE LLC,                                  )
                                                   )
          Plaintiff,                               )
                                                   )
v.                                                 )      No. 2:18-cv-2530
                                                   )
ANDREW CODY                                        )
                                                   )
          Defendant.                               )
                                                   )


                                             ORDER


          Before      the   Court     is    the     Magistrate          Judge’s      Report      and

Recommendation, dated August 6, 2018 (the “Report”).                                   (ECF No.

8.)        The Report recommends that the Court remand this case.

(Id. at 23.) 1              Defendant Andrew Cody has not objected to the

Report.

          For   the    following      reasons,         the     Report    is   ADOPTED.           The

action is REMANDED.

     I.     Background

          A detainer warrant filed with the Shelby County Court of

General Sessions describes a complaint made by Plaintiff Camden

Gove LLC to the General Sessions Clerk.                                 (Id. at 22.)             The

complaint alleged unlawful detainer by Cody and sought an award


1 Unless otherwise          noted,   all   pin    cites   to   record    citations    are   to   the
“PageID” number.
of possession and $2,562.67.                      (Id.)      On July 31, 2018, Cody

removed to this Court under 28 U.S.C. § 1441.                               (Id.)      In his

notice of removal, Cody alleged that he felt “he [was] being

discriminated against.”                 (Id.)

       The       Report      recommends        remanding     this    case    for     lack    of

subject matter jurisdiction.                    The Report concludes that the case

involves         no     federal      questions       and     that     neither       diversity

jurisdiction requirement, amount in controversy or diversity of

citizenship, is met.                (Id. at 23.)

     II.   Analysis

       Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district-

court duties to magistrate judges.                     See United States v. Curtis,

237    F.3d      598,     602    (6th     Cir.    2001)     (citing       Gomez   v.   United

States,       490     U.S.      858,     869-70      (1989));       see    also     Baker    v.

Peterson, 67 F. App’x 308, 310 (6th Cir. 2003).                                   A district

court      has    the     authority      to     “designate    a     magistrate      judge    to

conduct hearings, including evidentiary hearings, and to submit

to    a    judge        of    the     court      proposed    findings        of    fact     and

recommendations for the disposition, by a judge of the court, of

any motion.”          28 U.S.C. § 636(b)(1)(B).

       The       district       court    has     appellate    jurisdiction          over    any

decisions the magistrate judge issues pursuant to a referral.

28 U.S.C. § 636(b); Fed. R. Civ. P. 72.                        “A district judge must


                                                 2
determine de novo any part of a Magistrate Judge’s disposition

that has been properly objected to.”                  Fed. R. Civ. P. 72(b); 28

U.S.C. § 636(b)(1)(C).           The district court is not required to

review -- under a de novo or any other standard -- “any issue

that is not the subject of an objection.”                       Thomas v. Arn, 474

U.S.   140,    150    (1985).        The    district    court    should     adopt   the

findings      and    rulings    of    the    Magistrate       Judge    to   which   no

specific objection is filed.               Id.; United States v. Walters, 638

F.2d 947, 950 (6th Cir. 1981.)

        Cody has not objected to the Report, and the deadline to

do so under Local Rule 72.1 has passed.                         See also 28 U.S.C.

§ 636(b)(1)(C).         Adoption      of    the    Report’s     recommendations      is

warranted.     See Arn, 474 U.S. at 150-51.

  III. Conclusion

       For   the    foregoing   reasons,        the    Report    is   ADOPTED.      The

action is REMANDED.

       So ordered this 5th day of June, 2019.




                                                  /s/ Samuel H. Mays, Jr.___ _
                                                  SAMUEL H. MAYS, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                            3
